Citation Nr: 0127644	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  01-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to an increased rating for residuals of a 
left femur fracture with three quarter inch leg shortening 
and left knee traumatic arthritis, currently evaluated as 30 
percent disabling.  

3.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for 
metatarsophalangeal joint arthritic changes of the right 
foot, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.




REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to June 1957.  His current appeal arises out of an October 
2000 rating decision entered by the aforementioned VA 
regional office (RO) and was forwarded to the Board of 
Veterans' Appeals (Board) in Washington, DC in September 
2001.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
of the veteran's claim for an increased rating for his left 
femur fracture and his claim for an increased rating for his 
right foot metatarsophalangeal joint arthritic changes has 
been obtained.  

2.  Non-union of the veteran's left femur is not 
demonstrated, nor is there present a false joint.  

3.  There was no instability of the left knee when the 
veteran was examined for VA purposes in connection with his 
current appeal. 

4.  Extension of the left leg is not shown to be limited to 
20 degrees or more.  

5.  The veteran's right foot metatarsophalangeal joint 
disability is not shown to be productive of more than 
moderate impairment.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left femur fracture with three quarter 
inch leg shortening and left knee traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5255, 
5256, 5257, 5261 (2001); 66 Fed. Reg. 45620, 45630-32 (August 
29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  

2.  The criteria for an evaluation in excess of 10 percent 
for metatarsophalangeal joint arthritic changes of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5276, 5278, 5283, 5284 (2001); 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

A review of the record reflects that the veteran was involved 
in an automobile accident in service in November 1956, that 
resulted in a comminuted fracture of distal left femur, and 
involved the left knee.  Following his discharge from service 
in June 1957, the veteran was awarded a 100 percent 
disability convalescent rating effective to August 1958, 
after which a 30 percent disability evaluation was assigned.  
In 1960, the veteran's disability evaluation was reduced to 
10 percent, effective from September 1960, after a review of 
records that showed he had a normal station and gait, as well 
as no left femur deformity or loss of knee motion.  

The veteran's 10 percent evaluation remained in effect until 
1975.  In a May 1975 rating action, however, the evaluation 
was increased to 30 percent, effective from January 1975.  
This was based on a review of outpatient records, and an 
examination report that showed that the veteran wore a knee 
brace, experienced tenderness and pain about the knee, and 
limitation of motion of the knee.  This 30 percent evaluation 
has remained in effect to the present time.  

The veteran's current claim for benefits was received in June 
1999.  In connection with that claim his treatment records 
dating from June 1998 were requested.  The results of this 
request yielded records dated between April 1999 and July 
1999.  These records, however, did not show any complaints or 
treatment related to the veteran's left lower extremity until 
July 1999.  Prior to that, the veteran was seen for 
complaints of blood in his stool, and a refractive error of 
his eyes, and indeed, it was specifically noted that the 
veteran had no pain complaints.  In July 1999, the month 
after the veteran initiated his claim, he was seen at the VA 
outpatient clinic with complaints of chronic joint pain in 
his knees, back, and neck.  These orthopedic complaints, 
however, do not appear to have been given any attention as 
the veteran's assessment was concerned with his hypertension, 
heart disease, and potential colon problems.  

In August 1999, the veteran was examined for VA purposes.  
With respect to the veteran's left knee, the report of his 
examination reflects that the veteran's primary complaint was 
one of pain.  Examination of the left leg revealed a 3/4 inch 
shortening of the femur, subpatellar crepitus and range of 
motion of the left knee from -10 degrees extension to 100 
degrees flexion.  (Normal knee range of motion is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II.)  It was 
specifically noted, however, that there was no instability.  

X-rays of the left knee and femur revealed a solid union of 
the previous fracture of the lower left femora shaft, but 
marked osteoarthritic changes involving the medial 
compartment of the knee joint.  The pertinent diagnoses were 
healed fracture of the left femur with three-quarters of an 
inch shortening, and degenerative arthritic changes of the 
left knee.  

Subsequent evidence shows that in April 2001, the veteran 
informed the RO that he had received treatment at a VA 
outpatient clinic between January and April 2001 for 
orthopedic complaints.  In response to this information, the 
RO requested the records of the identified treatment.  As it 
happens, there was no record of treatment in March or April 
2001, and the only treatment the veteran received in January 
and February 2001, was for flu like symptoms and left hip 
complaints.  None of these records contained any complaints 
or findings regarding the veteran's left leg.  

The veteran's leg disability has been evaluated under the 
provisions of 38 C.F.R. Diagnostic Code 5255, for femur 
impairment.  Under this code, a 30 percent evaluation is 
assigned for malunion of the femur with marked knee 
disability.  The next higher 60 percent rating is assigned 
with "fracture of surgical neck of, with false joint;" or 
"with nonunion, without loose motion, weightbearing 
preserved with aid of brace."  Since in this case, there is 
clearly no evidence of any false joint or nonunion of, or 
nonunion associated with, the veteran's left femur, there is 
no basis for assigning a schedular evaluation in excess of 30 
percent under this Diagnostic Code (5255).  Shortening of the 
lower extremity may warrant a 10 percent evaluation under 
Diagnostic Code 5275 when such shortening is at least 1 and 1/4 
inches, which is not case with respect to the veteran's 
disability.

Other diagnostic codes that concern the knee and leg/femur, 
and which provide for a rating in excess of 30 percent 
include Diagnostic Code 5256 and 5261.  Code 5256, however, 
requires the presence of knee ankylosis to warrant such a 
rating, and the absence of any evidence of that impairment 
precludes an award under this code.  Similarly, a 40 percent 
rating under Diagnostic Code 5261, would require that the 
evidence show that extension of the veteran's leg is limited 
to 20 degrees or more.  As mentioned above, range of motion 
of the veteran's knee has been shown to be from -10 degrees 
to 100 degrees, so there is clearly no evidence that the 
criteria for a rating in excess of 30 percent for limitation 
of motion of the leg are met.  Likewise, since the evidence 
fails to show the presence of any knee instability, there is 
no potential for consideration of a separate rating for 
disability contemplating that type of symptom or impairment.  
See VAOPGCPREC 23-97 and VAOPGCPREC 09-98.  

Regarding the evaluation of the veteran's right foot 
metatarsophalangeal joint arthritic changes, the record 
reflects that service connection for this disability was 
established in an August 1977 rating action, effective from 
March 1977.  At that time, this disability was considered to 
have developed secondary to the veteran's low back 
disability, and was evaluated as 10 percent disabling.  This 
10 percent rating has been in effect since that time.  

In the preceding paragraphs, the evidence obtained in 
connection with the veteran's appeal, (outpatient treatment 
records and examination report) was identified.  The 
outpatient treatment records that were obtained in this 
regard do not reflect the presence of any foot complaints, 
and the examination conducted for VA purposes in August 1999, 
revealed only that there was tenderness in the right 
metatarsophalangeal joint, with minimal swelling.  X-rays of 
the right foot revealed no evidence of fracture, subluxation 
or bony destruction, although there was the beginning of a 
tiny calcaneal spur arising from the inferoposterior aspect 
of the calcaneus.  The diagnosis entered was metatarsal 
degenerative changes in the right foot.  

The veteran's foot disability has been evaluated under 
Diagnostic Code 5284, which simply evaluates "Foot 
injuries..."  Under this code, a 10 percent rating is assigned 
for moderate impairment, and a 20 percent rating is assigned 
for moderately severe impairment.  Other diagnostic codes 
that relate to foot impairment, and provide for a rating in 
excess of 10 percent include Diagnostic Code 5276 for 
flatfoot; Diagnostic Code 5278 for acquired claw foot (pes 
cavus); and Diagnostic Code 5283 for malunion or, or nonunion 
of tarsal or metatarsal bones.  The evidence of record, 
however, does not show the presence of flatfoot, claw foot or 
either the malunion or nonunion of bones.  As such, 
Diagnostic Codes 5276, 5278 and 5283 cannot serve as a basis 
for assigning an increased rating for the veteran's foot 
disability.  Likewise, absent any evidence of outpatient 
treatment of the veteran's right foot, or any right foot 
complaints mentioned in the outpatient record, and with only 
minimal of swelling the affected area noted on recent 
examination, there is no basis for concluding that there is 
present a moderately severe right foot impairment.  
Accordingly, the Board finds that an increased rating for the 
arthritic changes of the veteran's right foot 
metatarsophalangeal joint is not warranted.  

In evaluating the veteran's disabilities, the Board must also 
consider the provisions 38 C.F.R. §§ 4.40, 4.45, as they 
relate to pain and any resulting functional impairment due to 
pain (including during flare-ups, as discussed in DeLuca v. 
Brown, supra).  In this regard, it must be acknowledged that 
when offering his contentions in connection with his appeal, 
the veteran has alluded to experiencing pain.  The veteran's 
treatment records, however, clearly show that his pain 
complaints are in no way constant, with no pain noted in 
records prior to July 1999, nor any relevant area of pain in 
January and February 2001.  Similarly, a careful reading of a 
statement the veteran submitted in August 1999, shows that 
much of the veteran's leg pain is associated with his calf, 
rather than the service connected femur fracture, and his 
foot complaints appear to be related to the heel and ball of 
his foot rather than to the metatarsophalangeal joint area.  
In view of this, the Board finds that the 30 percent rating 
currently assigned for the veteran's left leg disability and 
the 10 percent evaluation assigned for his foot disability 
contemplate the veteran's complaints of pain associated with 
service connected disability and compensates him for it. 

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that the veteran's leg and foot disabilities 
have resulted in frequent periods of hospitalization.  
Indeed, they appear to have played only a minimal role in his 
outpatient care.  Further, while it is undisputed that the 
service-connected disabilities at issue have had an adverse 
effect upon the veteran's employment, it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO, for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation, is not 
warranted.

Veterans Claims Assistance Act of 2000

In reaching the foregoing conclusions regarding the 
evaluation of the veteran's foot and femur disabilities, the 
Board is aware that during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), with implementing 
regulations published at 66 Fed. Reg. 45620, 45630-32 (August 
29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.  Among other things, this law addressed 
notification requirements the VA must satisfy, eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to the duty to assist, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

In this regard, the Board observes that the veteran and his 
representative were advised in an April 2001 letter, as well 
as in the July 2001 statement of the case, of the contents of 
the VCAA, and given an opportunity to identify any additional 
evidence for consideration in this claim.  Clearly, 
therefore, the veteran is aware of this new legislation, and 
indeed, it appears that it was in response to the RO's April 
2001 letter, that the veteran identified additional treatment 
records that he believed would support his claim.  These 
records were then obtained, and since the record also shows 
that the veteran was examined for VA purposes in connection 
with these claims, and the veteran has not identified any 
other place from which additional relevant records could be 
obtained, it may be concluded that there is no additional 
evidence for consideration. 

Further, the statement of the case advised the veteran of the 
law and regulations pertaining to establishing the increased 
ratings he sought, and it set forth the evidence considered 
in connection with the decision on appeal.  In this way the 
veteran has been made aware of the evidence needed to 
substantiate his claims, and given his contentions in this 
regard, it is clear the veteran understands this.  Under 
these circumstances, the Board concludes that VA has 
satisfied its obligations arising from the requirements of 
the VCAA, and no further action in this regard is necessary.  




ORDER

Entitlement to an increased rating for residuals of a left 
femur fracture with three quarter inch leg shortening and 
left knee traumatic arthritis, is denied. 

Entitlement to an increased rating for metatarsophalangeal 
joint arthritic changes of the right foot, is denied. 


REMAND

Regarding the veteran's claims concerning an increased rating 
for his back disability, service connection for a left ankle 
disability, and TDIU benefits, it is observed that when he 
was examined for VA purposes in August 1999, no diagnosis was 
entered with respect to a back disability.  Although the body 
of this report contains various findings regarding the 
veteran's back, the absence of any specific diagnosis makes 
it unclear whether the objective findings that were recorded 
can be specifically related to the veteran's service 
connected lumbar strain, as opposed to any other current low 
back pathology.  In this regard, it is noted that lumbosacral 
spine X-rays were interpreted as revealing the presence of 
degenerative disc disease, without any mention made of lumbar 
strain.  In order to clarify the extent to which the 
veteran's service connected low back disability is disabling, 
it will be necessary to obtain an opinion regarding the 
relationship, if any, between the veteran's lumbar strain and 
disc disease, and to clarify the symptoms each cause.  

Regarding the veteran's service connection claim, the Board 
notes that in the August 1999 examination report, the 
examining physician diagnosed degenerative arthritis of the 
left ankle.  He also commented that all of the veteran's 
"degenerative changes are secondary to the injury to his 
femur."  By this comment, the examiner presumably meant to 
link the veteran's left ankle disability to the veteran's 
previously service connected left femur fracture.  With 
respect to this left ankle arthritis diagnosis, however, it 
has to be observed that the X-rays of that ankle taken in 
connection with the August 1999 examination were interpreted 
by the radiologist as "[e]ssentially normal."  This 
inconsistency between the examiners comments which suggest 
the presence of arthritis in the left ankle and those of the 
radiologist reflecting an absence of arthritis in that ankle 
should be clarified before any final determination is entered 
with respect to this claim.  

Regarding the appeal for TDIU benefits, it must be 
acknowledged that should a favorable determination be 
subsequently made at the RO regarding either the back and 
ankle claims, there could also then be a favorable change 
with respect to the decision concerning the veteran's TDIU 
claim.  As such, these matters are inextricably intertwined, 
and therefore, the Board will defer any decision on the TDIU 
claim, until the development of the other claims has been 
accomplished.  See Henderson v. West, 12 Vet. App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the 
proposition that, where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  

This Remand will also give the RO an opportunity to ensure 
the requirements of the Veterans Claims Assistance Act of 
2000, mentioned in the decision above, continue to be met 
with respect to these remanded issues.  Although the Board 
notes that the veteran was advised of the content of the VCAA 
by means of a letter and the statement of the case, and it 
appears that all relevant evidence identified by the veteran 
to date has been obtained, as the development set out by this 
Remand is undertaken, compliance with the requirements of the 
VCAA must be ongoing.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the Board is 
remanding the veteran's case to the RO for the following 
action:

1.  The RO should ask the veteran to identify 
those locations at which he has received any 
treatment for his low back and left ankle 
since 1999.  Upon receipt of the veteran's 
reply, the RO should identify those health 
care providers whose records are not currently 
associated with the claims file, and then 
attempt to acquire them.  For any non-VA 
source of treatment the veteran identifies, he 
should be asked to provide appropriate 
authorization to the RO to ensure that these 
records may also be obtained.  

2.  The veteran should then be scheduled for 
an examination to evaluate the nature and 
extent of his left ankle and low back 
disabilities.  All indicated tests, and any 
consultations deemed necessary, should be 
accomplished.  In addition, all examination 
reports should fully set forth the current 
complaints, pertinent clinical findings, and 
diagnoses affecting the left ankle and low 
back.  With respect to the low back, it would 
be particularly useful if the symptoms 
attributed to each diagnosed low back 
disability were separately identified and 
their relationship to the veteran's service 
connected lumbar strain described.  The extent 
of any functional loss in the low back related 
to lumbar strain and due to weakened movement, 
excess fatigability, incoordination, or pain 
on use also should be noted.  Further, the 
examiner should state whether any back pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by his 
visible behavior.  Any additional impairment 
on use should be described in terms of the 
degree of additional range-of-motion loss, and 
specific findings should be made regarding 
range of motion of the lumbar spine, to 
include the extent to which that motion 
deviates from normal.  The level of pain on 
motion should also be described.  

	With respect to the left ankle, the 
examining physician should clarify whether 
degenerative arthritic changes of that joint 
is present, and in any case should offer an 
opinion as to whether any left ankle diagnosis 
is related to any service connected 
disability.  It would be particularly useful 
if this relationship were described in terms 
of being "likely," "unlikely," or "at 
least as likely as not." 

	All opinions expressed should be 
supported by reference to pertinent evidence.  
Before evaluating the veteran, the examiner 
should review the claims folder, to include 
this Remand, and a notation to the effect that 
this review of the record was accomplished 
should be included as part of any examination 
report.

3.  The RO must also ensure continued 
compliance with the notification and 
development actions required by the Veterans 
Claims Assistance Act of 2000.  In particular, 
the RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and at 66 Fed. Reg. 45620, 45630-32 
(August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 are fully 
complied with and satisfied.

4.  Next, the RO should enter its 
determination regarding the veteran's claims 
for service connection for a left ankle 
disability, an increased rating for his low 
back disability, and TDIU benefits.  If any 
decision is favorable to the veteran, he 
should be asked whether that satisfies his 
appeal.  If he replies in the negative, or not 
at all, or if the decisions remain adverse, 
the veteran and his representative should be 
furnished a supplemental statement of the case 
which must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues as may remain on 
appeal.  After a reasonable period of time in 
which to respond has been provided, the case 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



